Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6, 8-11, 13, 15-18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190095481 by Lindhorst et. al. (hereafter Lindhorst) further in view of U.S. Patent Application Publication 20130086104 by Morrison et. al. (hereafter Morrison).
Claim 1 :
Lindhorst discloses 
“receiving, by a computing device, a query request for patron data;”[ receiving, by a computing device, a query request (0101, query )  for patron data (0102, determining the database value of the query)] 
“determining, by the computing device, a first data source and a second data source related to the query request,;” [determining, by the computing device, a first data source and a 
“executing, by the computing device in a common query interface, a query of the patron data stored in the first data source and the second data source,.”[executing, by the computing device in a common query interface(fig. 1 108), a query (0101, query)of the patron data (0102, database value of query 114) stored in the first data source (0101, query for a data service) and the second data source(0101, query for a …database)..]
“wherein the query is executed in response to the query request”[ wherein the query is executed (0102, determining the database value of the query) in response to the query request (0101, query)]
Lindhorst does not explicitly disclose “wherein the first data source has a first schema and the second data source has a second schema different from the first schema”
“…with a common exchange schema,”
“, wherein the common exchange schema reconciles the first schema and the second schema for the query of the patron data”
On the other hand, Morrison discloses ““wherein the first data source has a first schema and the second data source has a second schema different from the first schema”[ wherein the first data source has a first schema (0026 schemas of each of the data sources 105A) and the second data source has a second schema (0026, schemas of each of the data sources 105N) different from the first schema (schemas of each of the data sources 105A-N)]
“executing, by the computing device in a common query interface, a query of the patron data stored in the first data source and the second data source with a common exchange schema, wherein the query is executed in response to the query request, wherein the common exchange 

Both Lindhorst and Morrison provide for query of two data sources.  Lindhorst discloses generating a query for a data service or a database, see 0101. Lindhorst further disclose generating a query to access a database without priori knowledge of the database schema, and that the apparatus unravels the database schema just in time based on context, 0047.  Morrison provides for a negotiated schema based on the schemas of the multiple data sources, see fig. 3.  Morrison further provides for selection of the negotiated schema, see fig. 4.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have provided the negotiated schema as a replacement of unraveling database schemas in Lindhorst because in doing so, it would save time as the schema has already been indexed in a negotiated schema.    Claim 2 :
The combination of Lindhorst and Morrison disclose in Morrison  “The method according to claim 1, further comprising: retrieving, by the computing device, a metadata model that includes transformation information.”[ retrieving, by the computing device, a metadata model (fig. 4 420, obtaining data points from one or more of the multiple data sources) that includes transformation information (fig. 4 425, combining the data points together according to the interrelationships included in the negotiated schema)]Claim 3 :
The combination of Lindhorst and Morrison disclose in Morrison  “The method according to claim 2, wherein the query of the patron data stored in the first data source and the second data source is executed in a single query call and based on the transformation information.”[ wherein the query of the patron data (fig. 4, 430, query response; 0020, query response that includes interrelated data from each of the data sources that corresponds to the query as well as associated metadata with each of the data points)stored in the first data source (fig. 1 105A) and the second data source (fig. 1 105N) is executed in a single query call (fig. 4) and based on the transformation information (fig. 4 425, interrelationships)]Claim 4 :
The combination of Lindhorst and Morrison disclose in Morrison  “The method according to claim 1, wherein the common exchange schema includes a canonical model.”[ wherein the common exchange schema (0026, negotiated schema; 0042, execute to negotiate or create Claim 6 :
The combination of Lindhorst and Morrison disclose in Morrison “The method according to claim 1, further comprising outputting, by the computing device, a query result.”[fig. 4 430, query response]

Claim 8-11 :
Claims 8-11 recite similar limitations as that of claims 1-4 except that they are directed towards a system.  Claims 8-11 are rejected under similar rationale as that of claims 1-4.  The combination of Lindhorst and Morrison further disclose in Lindhorst a memory and processor in fig. 1 as storage and processors.
Claim 13 :
Claim 13 recites similar limitations as that of claim 6 except that it is directed towards a system. Claim 13 is rejected under similar rationale as that of claim 6.  The combination of Lindhorst and Morrison further disclose in Lindhorst a memory and processor in fig. 1 as storage and processors.

Claim 15-18 :
Claims 15-18 recite similar limitations as that of claims 1-4 except that they are directed towards a non-transitory computer readable apparatus.  Claims 15-18 are rejected under similar rationale as that of claims 1-4.  The combination of Lindhorst and Morrison further disclose in Lindhorst a non-transitory computer readable apparatus in at least  fig. 1 as storage.

Claim 19:
The combination of Lindhorst and Morrison disclose in Morrison “outputting, by the computing device, a query result.”[fig. 4 430, query response]

4.	Claims 5, 7, 12, 14, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190095481 by Lindhorst et. al. (hereafter Lindhorst) and U.S. Patent Application Publication 20130086104 by Morrison et. al. (hereafter Morrison) further in view of U.S. Patent Application Publication 2005/0234889 by Fox et. al. (hereafter Fox).

Claim 5 :
The combination of Lindhorst, and Morrison do not explicitly disclose “wherein the query request is associated with a virtual schema and the query is executed against the first and second schema.

On the other hand, Fox discloses “wherein the query request is associated with a virtual schema and the query is executed against the first and second schema” [0041-0043 and fig. 3.  Accordingly, wherein the query request (0042, database searches) is associated with a virtual schema (fig. 3, federated schema) and the query (0041, databases 310, 320, and 330 can be queried)is executed against the first (fig. 3 340 wrapper to 310) and second schema (fig. 3 340 wrapper to 320, 330)]



Claim 7 :
The combination of Lindhorst, Morrison, and Fox disclose in Fox “The method according to claim 5, further comprising outputting, by the computing device, a query result associated with the virtual schema.”[ outputting, by the computing device, a query result (0042, query across the three databases) associated with the virtual schema(fig. 3 federated schema)]

Claim 12 :
Claim 12 recites similar limitations as that of claim 5 except that it is directed towards a system. Claim 12 is rejected under similar rationale as that of claim 5.  The combination of Lindhorst,  Morrison, and Fox further disclose in Lindhorst a memory and processor in fig. 1 as storage and processors.

Claim 14 :



Claim 20:
The combination of Lindhorst, and Morrison do not explicitly disclose “wherein the query request and the query result are associated with a virtual schema and the query is executed against the first schema and the second schema” 

On the other hand, Fox discloses “wherein the query request and the query result are associated with a virtual schema and the query is executed against the first schema and the second schema” [wherein the query request (0042, database searches) and the query result (0042, query across the three databases)are associated with a virtual schema (fig. 3, federated schema) and the query(0041, databases 310, 320, and 330 can be queried)is executed against the first schema(fig. 3 340 wrapper to 310)  and the second schema(fig. 3 340 wrapper to 320, 330)]

Lindhorst, Morrison, and Fox are all directed towards querying multiple data sources.  The combination of Lindhorst and Morrison provide for a negotiated schema but requires retrieving or creating when there is no negotiated schema.  Fox provides for a federated schema that effectively combines the schemas, 0036.  It would have been obvious to a person of an ordinary skill in the art prior to the effective filing date of the application to have replaced the negotiated .   


Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection.

A.  Applicant’s assert that Lindhorst does not teach “the first data source has a first schema and the second data source has a second schema different from the first schema” or “the common exchange schema reconciles the first schema and the second schema for the query of the patron data”

This is now moot.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167